DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2020 has been entered.

Drawings
The drawings are objected to because color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. 
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because wave is misspelled as waive in paragraphs 47, 50, 56 and 57 of the specification, and in the claims.  
The specification is further objected to because reference character "2" has been used to designate “the shell assembly” (Paragraph 0043), “the internal shell” (Paragraph 0048), “gimbal shell” (Paragraph 0054), “removable shell gimbal” (Paragraph 0053), and “the replaceable gimbal assembly” (Paragraph 0047). Reference character “3” has been used to designate “out waive spring” (Paragraph 0047) and “wave spring” (Paragraph 0048). Consistent terminology throughout the specification is recommended for clarity. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5: “gimbal” is misspelled.  This also occurs in numerous places in the specification.
Line 6: “between internal recessing shell and gimbal shell” is understood as - -between the internal recessing shell and the gimbal shell- -.
Line 15 contains a typo: “to to be” is understood as - - to be - -.
Line 19: “a spring shelf that supports an outer waive spring” is understood as - - the spring shelf that supports the outer wave spring - -.
Line 22: “the wave spring” is understood as - -the outer wave spring- -.
Claim 4 discloses “a wave spring” which is understood as - -the outer wave spring - -. Claim 4 does not seem to be further limiting because the last section of claim 1 discloses the outer wave spring providing a load as the center screw is torqued in a first direction of rotation for engagement, and a second direction of rotation for disengagement.
Claim 8: “slid” is understood as - - slide - -. 

Allowable Subject Matter
Claims 1-6 and 8 would be allowable if rewritten or amended to overcome the objections above.  Allowability resides, at least in part, with the prior art not showing or fairly disclosing a gimbal shell assembly as described in claim 1. More specifically, the prior art does not show or fairly disclose a connector with a center screw that is torqued to disengage the gimbal shell assembly, an alignment groove that aligns a spring captivation nut shell with a bottom assembly, wherein the spring captivation nut shell comprises the one or more bayonet grooves and a spring shelf that supports an outer wave spring for providing a load as the center screw is torqued in a first direction of rotation, in combination with the remaining limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao, Hughes, Pan and Neundorf disclose gimbal-type . 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833